DETAILED ACTION

Notice to Applicant
	This communication is in response to the Amendment and Remarks for Application 15/393,480 filed 06/02/2021 and the arguments therein. 
Claims 1, 7, 13 and 20 have been amended; and
Claims 1-4, 7 and 9-20 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-4, 7 and 9-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claims 1, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning over a page and a half and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2006/0047538 A1 to Condurso et al., hereinafter “Condurso;” U.S. 2002/0040282 A1 to Bailey et al., hereinafter “Bailey;” U.S. 2016/0030683 A1 to Taylor et al., hereinafter “Taylor;” U.S. 2017/0255758 A1 to Washko, hereinafter ‘“Washko;” and U.S. 5,468,222 to Altchuler, hereinafter “Altchuler.” 

See Altchuler at least at Abstract; Claim 1. While Washko teaches a dose optimization system over various adjustment periods and using lookup tables for a particular drug (See Washko at least at Paras. [0021]-[0023]). The prior art does not expressly teach “processing rounding rules to calculate an upper limit of the recommended drug dosage” and “when the input drug dosage exceeds the upper limit of the recommended drug dosage, communicating the recommended drug dosage to a clinician via graphical indicia” indicating such. Condurso discloses “alerts and/or recommendations based on the application of the rules to the information being monitored, and alerts care givers accordingly, providing for dynamic adjustment of the patient's therapy.” See Condurso at Abstract. And Bailey teaches about dosing errors and drug-drug interactions, but is silent with respect to a dose reduction percentage. See Bailey at least at Abstract; Claim 1. Further, Taylor teaches smart sensors for insulin delivery devices. See Taylor at Abstract. However, the references do not explicitly disclose “providing for display a dose reduction percentage from a previous dose calculation,” as recited in the amended claims. 
 


Based on the specific language and steps detailed in the claims, especially for the software-defined sensor, the evidence presented above and Applicant’s arguments at least at pages 7-12 of the Remarks dated 06/02/2021, claims 1-4, 7 and 9-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        09/22/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686